DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-38 are cancelled.  Claims 39-60 are pending.  Claims 39-60 are new.  Claims 43, 47, 50-51, 55, and 58-60 are withdrawn.  Claims 39-42, 44-46, 48-49, 52-54, and 56-57 are currently under examination.  

Election/Restrictions
Applicant’s election of the following species: A. Quadrant A; B. gene editing; C. a first viral delivery system; and D. a first 5' truncated LCR in the reply filed on October 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 43, 47, 50-51, 55, and 58-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Priority
The present application is a 371 of PCT/US2017/036433, filed on 06/07/2017; which is a CON of PCT/US2016/066185, filed on 12/12/2016; which claims benefit of the provisional application 62/431,760, filed on 12/08/2016, and the provisional application 62/347,552, filed on  06/08/2016.
Upon review of the specifications of the above PCTs and provisional applications, and comparison with the specification of the present applications, it is determined that claims 39-42, 44-46, 48-49, 52-54, and 56-57 are only entitled to the effective filing date of 12/08/2016 of the provisional application 62/431,760.  There is no written support in the provisional application 62/347,552 for the method comprising selecting an outcome from Quadrant outcomes and obtaining viral delivery systems based on the selection of the desired outcome.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities: the attempt to incorporate the sequence listing by reference was ineffective because it listed the file size in kilobytes instead of bytes.
The attempt to incorporate subject matter into this application by reference to the sequence listing ineffective because the file size should be listed in bytes, not kilobytes.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Appropriate correction is required.

Claim Objections
Claims 39 and 48 are objected to because of the following informalities:  
claim 39, lines 4, 7, and 10, are missing commas after the word “outcome”,
claim 39, line 5 first uses the abbreviation “LCR” without spelling it out, and 
claim 48 is missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-42, 44-46, 48-49, 52-54, and 56-57 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural phenomenon without significantly more. 

Step 2A – Prong 1:  The claims recite a process of selecting an outcome from four categories (Quadrants) of desired outcome options and obtaining a viral delivery system based on which desired outcome is selected, which is an abstract idea.  These claims encompass a mental process of selecting one option from several choices, which is an abstract idea.
Step 2A - Prong 2: These judicial exceptions are not integrated into a practical application because the active steps of the process only achieve the judicial exceptions themselves and there is nothing further in the claim that utilizes the judicial exception in a practical application.
Step 2B: The claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not included additional elements beyond choosing from a desired outcome, selecting a viral delivery system, and contacting a cell with the viral delivery system, where the active method steps are well-understood, routine, and conventional in the art, see MPEP § 2106.05(d). There are no steps that integrate the judicial exception into a practical application 
	Claims 40-42, 44-46, 48-49, 52-54, and 56-57 are included in the rejection as they do not recite additional elements over claim 39 that would overcome Steps 2A or 2B. Claims 40-39-42, 44-46, 48-49, 52-54, and 56-57 are directed to methods of choosing a desired outcome from a list, obtaining a viral delivery system, and contacting a cell with the viral delivery system without adding "significantly more" than the judicial exception itself, and therefore, the claims are not directed to patent subject eligible matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42, 44-46, 48-49, 52-54, and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitations “Quadrant 1 outcome”, “Quadrant 2 outcome”, “Quadrant 3 outcome”, and “Quadrant 4 outcome”.  It is unclear what “Quadrant 1 
Claims 40-42, 44-46, 48-49, 52-54, and 56-57 are included in this rejection as they require the limitations of claim 39, but do not overcome the rejection because they fail to clarify what “Quadrant 1 outcome”, “Quadrant 2 outcome”, “Quadrant 3 outcome”, and “Quadrant 4 outcome” are.
 Claim 41 recites the limitation “wherein at least one of the first 5' truncated LCR and the second 5' truncated LCR comprises no more than one AP1 transcription factor binding site or a portion thereof”.  It is unclear what is meant by “a portion thereof”, 
Claim 42 recites the limitation “wherein at least one of the first 5' truncated LCR and the second 5' truncated LCR comprises no more than two AP1 transcription factor binding sites or a portion thereof”.  It is unclear what is meant by “a portion thereof”, whether there is a minimum threshold for what the “portion” must include, and whether one nucleotide would count as “a portion thereof”.  It is further unclear if one nucleotide counts as “a portion thereof” or if there is an additional requirement for the binding site to be able to bind a transcription factor.  It is also unclear if “a portion thereof” refers to a portion of each of the “no more than two AP1 transcription factor binding sites” or a portion of either one, if there are two.
Claim 56 recites, which depends from claim 39, recites, “wherein the outcome comprises at least one of a course or treatment or a physiological outcome”. However, claim 39 comprises four different outcomes based on Quadrants. It is unclear to which outcome claim 56 refers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39-42, 44-46, 52-53, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFountaine et al. (Delivery and therapeutic applications of gene editing technologies ZFNs, TALENs, and CRISPR/Cas9. Intl Journal of Pharmaceutics. Vol. 494, Issue 1, pp. 180-194. October 15, 2015) in view of Apt et al. (US6399383B1; published June, 4, 2002; as cited in the IDS filed January 15, 2020) and O’Connor et al. (Transcription factor binding sites in the long control region of genital HPVs. Human papillomaviruses, pp. 21-40; published October 1995).
LaFountaine et al.’s disclosure is directed to methods of delivery and therapeutic applications of gene editing technologies including ZFNs, TALENs, and CRISPR/Cas9. (See Title.)
Regarding claims 39, 52-53, 56-57, LaFountaine et al. teaches selecting the Quadrant 1 outcome of gene editing. (See abstract.)  LaFountaine et al. further teaches obtaining viral delivery systems comprising genetic cargo such as gene editing endonucleases delivered to cells to administer treatments. (See p. 183, col. 2, para 1; 
However, LaFountaine et al. does not teach viral delivery systems comprising a 5’ truncated long control region (LCR).
Apt et al.’s disclosure is directed to human papillomavirus vectors useful in gene therapy (See abstract.)  Apt et al. teaches that papillomaviruses are particularly useful due to their capacity for episomal replication and their specificity for epithelial cells, which constitute an ideal target for many applications of gene therapy. (See column 2, lines 29-35.)
Regarding claims 39 and 42, Apt et al. teaches methods of using human papillomavirus vectors in gene therapy with vectors comprising an LCR region from human papillomavirus (See abstract.) Regarding claim 42, Apt et al. teaches an LCR region in a viral delivery system containing no more than two AP1 binding sites. (See Fig. 2.)
However, Apt et al. does not specifically teach that the LCR in the viral delivery system is truncated on the 5’ end.
O’Connor et al.’s disclosure is directed to a detailed comparison of the highly conserved motifs in the LCRs of a number of HPVs, and discussion of their possible functions in the context of prevailing views or hypotheses to stimulate new experimental approaches. (See III-21, para 4.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the gene editing through viral vectors as taught in LaFountaine et al. and Apt et al. arrive at the claimed invention by deleting the 300 bp 5’ segment of the LCR described in O’Connor et al in order to 
Thus, the claimed invention as a whole is prima facie obvious.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636